Motion for an enlargement of time and for a stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 5, 1963, with notice of argument for the March 1963 Term of this court, said appeal to be argued or submitted when reached. If the appellant fails to comply with the conditions imposed, the respondents may enter an order dismissing the appeal, without notice to the appellant. Concur — Breitel, J. P., Rabin, Valente, Stevens and Noonan, JJ.